UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HECTOR MANUEL CRUZ,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 9540 (PAE) (SLC)

                                                          ORDER FOR ADMINISTRATIVE RECORD
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Per the standing Order at ECF No. 5, the Administrative Record was due in this case 90

days after service. The Commissioner was served on January 13, 2020, now over 90 days ago,

and to date the Administrative Record has not been filed. The Commissioner is ORDERED to file

the Administrative Record by Wednesday, April 22, 2020.



Dated:             New York, New York
                   April 14, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
